Local Form 1007
                                                       UNITED STATES BANKRUPTCY COURT
                                                                     EASTERN DISTRICT OF WISCONSIN



 In re:
                                                                                    Chapter       7
 Hypervibe, Inc.
                                                                                    Case No.
                                   Debtor(s).


                                                          PAYMENT ADVICE COVER SHEET


Please check the appropriate box
For Debtor:
            Payment advices (pay stubs) for the 60 days prior to the petition are attached. (Please redact social
            security numbers and any other information restricted by applicable privacy regulations)
            No payment advices (pay stubs) are attached (the debtor received no income or payment from any
            employer during the 60 days prior to filing the bankruptcy petition).
            No payment advices (pay stubs) attached for other reason, or some payment advices are missing (please
            explain). Debtor is corporation
For Joint Debtor, if applicable:
            Payment advices (pay stubs) for the 60 days prior to the petition are attached. (Please redact social
            security numbers and any other information restricted by applicable privacy regulations)
            No payment advices (pay stubs) are attached (the debtor received no income or payment from any
            employer during the 60 days prior to filing the bankruptcy petition).
            No payment advices (pay stubs) attached for other reason, or some payment advices are missing (please
            explain).

 Dated:        November 10, 2020                                            /s/ Paul G. Swanson
                                                                            Paul G. Swanson 1007861
                                                                            Attorney for Debtor
                                                                            STEINHILBER SWANSON LLP
                                                                            107 Church Avenue
                                                                            Oshkosh, WI 54901
                                                                            920-235-6690
                                                                            pswanson@steinhilberswanson.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com              1                                    Best Case Bankruptcy

                                     Case 20-27367-gmh                      Doc 4    Filed 11/10/20    Page 1 of 1
